Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention is a surgical grip for receiving a hand piece shaft (Fig. 1-3).  The grip has a carrier sleeve having a coupling component which couples with the hand piece shaft, an activation unit arranged between the carrier sleeve and an actuation sleeve (Fig. 5 The grip comprises a rotation securing unit present inside the actuation sleeve which acts on the activation unit in a spring-biased manner in the operating state such that the activation unit is held secure against rotation relative to the carrier sleeve, and wherein the activation unit includes a closing sleeve and a stop sleeve separate therefrom and radially encompassing said closing sleeve; and the stop sleeve being axially fixed to the actuation sleeve but can be radially adjusted with respect to the longitudinal axis of the grip (Fig. 4-9).  The rotation securing unit has front facing securing tabs (38 in Fig. 16) that engage in rotation securing recesses (37, in Fig. 14) in the activation unit when in the operating state and when the rotation securing unit is axially displaced the stop sleeve is released to allow the actuation sleeve to rotate into the disassembly position (Fig. 4-9 and 14-16).
The closes prior art of record is Tidwell et al (US Patent 5989257).  Tidwell discloses a grip with a safety lock mechanism (Fig. 1).  The grip (10) of Tidwell has a carrier sleeve (14) surrounding by an activation unit (58) and an actuation sleeve (54) (Fig. 1).  The actuation sleeve’s movement causes the coupling component (50) to come into contact and couple or uncouple the hand piece shaft (20) (Fig. 1).  However, the Tidwell reference does not recite a radially moveable stop sleeve nor does it recite the rotation securing unit having securing tabs that engages securing recesses.  Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Examiner, Art Unit 3775